ARNOLD, Judge.
Appellant first assigns error to the trial court’s denial of his motion to dismiss. We agree that State’s evidence failed to establish the elements of the crime charged and hold that dismissal of the action was improperly denied. The State has established only that a child of twelve entered an unlocked door into a lighted store during daylight hours, that he did so in front of at least one known witness, and that he took nothing.
This Court recognizes that the trial court apparently had before it indications of prior delinquent behavior by the appellant, including evidence that he had violated probation. We do not doubt the court’s good faith in concluding that commitment of the juvenile to a detention facility was justified by all of the circumstances. Nevertheless, the court’s conclusion that the juvenile was guilty of the crime set forth in the petition in this record is unsupported by the evidence and the judgment entered in reliance thereon must accordingly be reversed.
Having found the appellant’s first assignment of error dispositive of the appeal, we do not reach his remaining assignments of error.
Reversed.
Judges VAUGHN and Martin (Robert M.) concur.